Citation Nr: 1116946	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-38 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for circulatory problems of the feet and legs.  

2.  Entitlement to a rating in excess of 10 percent for a bilateral foot disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1957 to August 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

In October 2008, the Board denied the aforementioned claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a November 2010 memorandum decision the Court vacated the Board's decision and remanded the matter to the Board.

The issue of service connection for circulatory problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The bilateral foot disability is not productive of symptomatology of a moderately severe foot injury or severe pes planus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% " based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in February 2003, March 2006, and May 2008, and the claim was readjudicated in a June 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has also obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Examinations were provided which are adequate for rating purposes:  the examiners elicited medical histories from the Veteran and conducted all appropriate testing, and the Veteran has not contended that any examination is inadequate or that his condition has changed (i.e. worsened) since the most recent examination was conducted in May 2008.  The Board acknowledges that it is unclear whether the 2003 and 2008 VA examiners reviewed the entire claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided medical histories which were adequate substitutes for review of the medical record, the Board finds that the examinations were adequate for rating purposes.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

VA treatment records dating between January 2002 and February 2003 reflect no complaints or abnormal findings related to the Veteran's bilateral foot disorder.  

A February 2003 VA examination record reports the Veteran's history of pain in his legs, feet, and heels and tenderness on the outer aspect of the right foot.  The Veteran reported that his bilateral foot pain was usually 5/10 though it increased to 7/10 after prolonged standing.  He also reported that his bilateral foot disability resulted in an inability to perform outdoor activities such as basketball.  He denied the use of medications or special orthosis, indicating that he "just" wore comfortable shoes.  Physical examination showed that station was normal except that the heel cords appeared to be somewhat medially turned at the distal end, and the attachments of the heel cords to the calcaneus were somewhat more prominent, especially on the right side.  There were pressure areas indicating pressure on the shoes, particularly under the right metatarsophalangeal (MTP) joints.  Balance was normal, to include while heel/toe walking, and there was no pes planus.  Bony prominences were very prominent, especially at the base of the fifth metatarsal on the right side.  There was mild genu varus deformity bilaterally. 

Examination of the right foot showed that the Veteran had marked tenderness at the base of the fifth metatarsal and on the plantar surface but no tenderness in the heel cord or the medial or lateral malleoli.  While lying down, the heel cord was in the center without any deformity.  There were multiple plantar calluses, which were very sensitive to touch under the great toe and third and fifth MTP joints, and which were approximately 0.75 inch in diameter.  The plantar fascia was markedly tight, especially during dorsiflexion of the foot.  The Veteran could dorsiflex to 15 degrees actively and 20 degrees passively and plantar flexion to 30 degrees actively and 40 degrees passively.  There was no instability or discomfort on inversion/eversion stress test.  While standing, weightbearing was on the middle of the foot rather than medial to the great toe.  There was marked pressure areas under the MTP joints.  

Examination of the left foot showed marked tightness and tenderness on the plantar surface of the foot with obvious cord formation of the plantar fascia.  There were several tender calluses on the plantar surface of the foot, mainly under the first and fifth MTP joints, which were about 0.75 inch in diameter.  The Veteran could actively and passively dorsiflex to 20 degrees and plantar flex to 40 degrees.  While standing, weightbearing fell directly under the great toe of the foot.  There was no displacement of the midfoot.  Heel cord was in the center during weightbearing.  The bony prominence was more prominent at the calcaneal and navicular areas.  There were no deformities of the toes.  

Examination of the legs showed marked tenderness on the anterior aspect of the right thigh/leg medially in the proximal portion of the right leg.  There was no tenderness of the left leg.  There also appeared to be bowing of the bilateral tibiae, and inspection from the posterior aspect indicated the right gastrocnemius was more laterally displaced, though the examiner noted that this could be an aberrant finding.  

In summary, the VA examiner noted that the Veteran had marked discomfort and tightness of the plantar fascia, markedly tender plantar calluses which "could limit" ambulation status during acute exacerbation, mild displacement of the heel cords due to tightness, no evidence of obvious pes planus, and symptoms of shin splints on the right side.  He also noted that range of motion was within normal limits and opined that, during exacerbations, the Veteran may have some limitation of motion at the ankles, but he did not believe the resulting range of motion would be significantly different.  The examiner noted that the Veteran did not offer any complaints of inability to maintain his activities of daily living or extracurricular activities, though these were "very minimal to begin with, due to pain in the feet," and that the Veteran was independent in activities of daily living and transfer and ambulated without any assistive device.  

X-ray images of the feet showed well-maintained plantar arches, some spurring involving the plantar surface of the calcanei and calcaneal tubercles, mild arthritic changes along the first MTP joint, and mild arthritic changes at the interphalangeal joints.  X-ray images of the ankles showed some mild arthritic changes with some vague osseous densities adjacent to the medial malleolus on the left side.  X-ray images of the bilateral tibia and fibula were normal.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, bilateral painful plantar callosities, mild contracture of bilateral heel cords, and bilateral shin splints (symptomatic on the right side).  

A March 2003 private treatment record reports that the Veteran had pain and tenderness along the lateral aspect of his right foot stemming mainly from a prominent area on the proximal fifth metatarsal.  See March 2003 Williford treatment record.  The examiner stated that the Veteran also had a "little bit" of a flatfoot bilaterally, with increased symptoms on the right and enlargement along the lateral aspect.  X-ray images of the right foot showed some degenerative changes, a plantar spur on the os calcis, and soft tissue enlargement overlying the prominent proximal right fifth metatarsal.  The physician stated that he believed shoes with better arch supports could probably eliminate 75 percent of the symptoms.  A May 2003 Williford treatment record reports that the Veteran had not obtained any arch supports and that he was still complaining of valgus ankles, flat feet, pronated feet, and bunions.  The examiner noted that he suggested again that the Veteran obtain arch supports and also suggested that he get some custom-made orthosis.  

An April 2003 VA treatment record reflects the Veteran's history of moderate heel pain and heel spurs.  The Veteran was diagnosed with heel spurs.  

A November 2003 VA treatment record reports the Veteran's history of painful ankles secondary to a service-connected flatfoot condition.  The record notes that the Veteran had a deviated ankle joint medially with valgus rotation, "positive equinus bilaterally or positive lesion formation plantar aspect of the first, second, and fifth metatarsal", and atrophy of plantar aponeurosis.  There was no sign of any ulceration.  The Veteran was diagnosed with diabetes, pes planus, contracted foot, and equines.  Another November 2003 VA treatment record indicates that the Veteran was provided diabetic shoes with accomodative inserts, and subsequent VA treatment records indicate that the inserts "helped with the foot pain."  

A February 2004 private podiatric record reports that the Veteran had painful calluses in both feet.  See Zaleski record.  There was pain on palpation of the Achilles tendon at its insertion with a positive Silverskiöld test, both greater in the right foot than the left.  There were bilateral lesser contracted toes with thick, hyperkeratotic, painful deformity with redness on the proximal interphalangeal joint.  The Veteran also had calluses of bilateral plantar fifth metatarsal heads.  The Veteran was diagnosed with Achilles tendonitis, hammertoes, pre-ulcerative calluses, pain, and difficulty ambulating.  

A July 2004 VA examination record reports that the Veteran had calluses on both feet, pain across the metatarsal heads with weightbearing, and pain in the posterior aspects of both legs if he walked further than a quarter of a mile.  The Veteran did not use a cane or crutch, and the examiner noted that the Veteran ambulated slowly but with no particular limp.  The Veteran reported that he was diagnosed with shin splints in service, but this no longer bothered him.  There was slight tenderness along the posterior medial corner of both tibia about six inches above the ankle but no induration, redness, or periosteal thickening.  The Veteran had 20 degrees of dorsiflexion and 35 degrees plantar flexion in both ankles, with no change after repetition.  The examiner noted that he detected no objective evidence of weakness, incoordination, fatigability, or loss of motion due to the diagnosed conditions.  There was no swelling or deformity of either ankle, and the examiner stated that the fact that the Veteran could dorsiflex both ankles to a normal degree indicated that there was no heel cord tightness.  The Veteran stood with a normal longitudinal arch in both feet.  He had no calcaneal valgus, which is usually associated with flatfeet, and his tendo-Achillis-calcaneal angle was normal.  The Veteran had some limitation of motion in the subtarsal and midtarsal joints.  X-ray images showed a small osteophyte within the substance of the tendo-Achilles at the attachment to the os calcis bilaterally, with no other significant abnormality.  The examiner diagnosed the Veteran with status-post shin splints now resolved, calluses, and limitation of motion of joints of both feet of unknown etiology.  The examiner stated that there was no evidence of tight heel cords.  There was also no evidence of pes planus on physical or X-ray examination.  

A September 2004 VA treatment record reports the Veteran's history of continued bilateral heel pain with tingling and numbness.  The Veteran reported that he had been wearing extra depth shoes with accomodative orthotics and using capsaicin cream with some relief, though he continued to have pain.  The examiner noted that the objective findings were "unchanged from the November 2003 Podiatry Clinic note," and she reported that the Veteran had valgus rotation of the ankle and flatfoot condition.  The Veteran was assessed with diabetes/neuropathy, pes planus, and contracted foot.  

A February 2005 VA examination record reports that the skin on the soles of the feet was very thin with little callus.  A November 2005 VA treatment record reported that the Veteran had a mild ulceration on the left foot.  A July 2007 VA treatment record reflects the Veteran's history of painful feet secondary to diabetes, which was improved by shoes and insulin.  The examiner diagnosed the Veteran with contracted foot and diabetes.  A November 2007 VA treatment record reports that the Veteran had a lesion on the fifth metatarsal bilaterally.  Otherwise, the records do not report any findings of ulceration or lesion.  

A May 2008 VA examination record reports the Veteran's history of intermittent dull pain involving the entire foot bilaterally upon standing, with daily flare-ups with ankles locking upon standing.  The Veteran reported that the flare-ups subsided after 15 minutes of rest.  The record indicates that there was no edema, painful motion, or instability of either foot.  Dime-sized calluses were palpable on the left first and fifth MTP and the right fifth MTP.  On standing, there was slight decrease in the longitudinal arch of both feet.  There was a bony prominence on the dorsal surface of the left midfoot near the medial aspect and on the right Achilles tendon inserts into the heel.  The Veteran had tenderness on palpation of the distal Achilles tendon, and though there was no malalignment of the forefoot and midfoot, the Achilles tendon had a valgus alignment bilaterally.  There was no pain with manipulation of the Achilles tendon, and the Veteran could stand on his toes and heels.  Observation of the shoes indicated slight wear on the lateral aspect of each heel.  There was no increased warmth, swelling, or tenderness of either anterior leg.  The Veteran had 20 degrees dorsiflexion and 40 degrees plantar flexion bilaterally.  Range of motion was pain free, and it did not change after repetition.  Gait was normal and unaided.  X-ray images showed ossifications at the insertion site of both Achilles tendons.  The Veteran was diagnosed with mild bilateral pes planus, malalignment of Achilles tendon bilaterally with no clinical evidence of heel cord contractures, and no evidence of shin splints.  

The Veteran's bilateral foot condition is rated at 10 percent under Diagnostic Code (DC) 5277 for bilateral weak foot, which the rating code defines as a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The rating code specifies that the condition should be rated pursuant to the underlying condition; it does not provide any rating guidance other than to establish that the minimum rating for "weak foot" is 10 percent.  

The Court noted in its memorandum decision that it is unclear whether a higher rating can be awarded under DC 5277 as that Diagnostic Code only provides a minimum disability rating of 10 percent for the underlying condition.  

Assuming a higher rating under Diagnostic Code 5277 can be awarded, however, the Board finds that such a rating would not be warranted as based on the presence and severity of the characterized symptoms (atrophy, disturbed circulation, and weakness).  The record includes findings of circulation issues in the Veteran's lower extremities and only one finding of atrophy of plantar aponeurosis in November 2003.  The lower extremity circulation issues have been attributed to diabetes mellitus and the Veteran's age, not the service-connected bilateral foot disorder.  See November 2003 VA examination report.  In addition, there is no objective evidence of weakness.  Based on the aforementioned evidence, the preponderance of the evidence is against a finding that the Veteran's service-connected foot disorder is of such severity as to warrant a higher rating.  Thus, the Board finds that the Veteran's condition does not warrant a higher rating under DC 5277, to the extent that a higher rating is provided by that Diagnostic Code.  

Under DC 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  The appropriate rating for orthopedic conditions is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The Veteran's symptoms do not approximate a "moderately severe" foot injury under DC 5284.  The evidence indicates that the Veteran's shin splints were asymptomatic, except in February 2003, the heel cords were not tight, except in February 2003, and the Veteran's pes planus has been found to be mild, at most.  Additionally, the Veteran's bilateral foot pain and calluses are improved with the use of special shoes and inserts, and the record consistently indicates that the Veteran is able to walk unassisted with a normal gait cycle and no instability/imbalance and that the ankles have had normal or near-normal range of motion.  See 38 C.F.R. 4.71a, Plate I.  Overall, although the record indicates complaints of pain and findings of callosities, some limitation of motion of the feet, and mild pes planus, these symptoms do not more nearly approximate "moderately severe" foot injury, at any time during the appellate period; thus, a rating in excess of 10 percent is not warranted under DC 5284.  

A higher rating is also not warranted under DC 5276, which rates flatfoot.  Diagnostic Code 5276 provides a 30 percent rating for severe bilateral flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

The preponderance of the evidence is against a finding that the Veteran's service-connected foot disability more closely resembles the criteria for the 30 percent rating under Diagnostic Code 5276.  It is clear that under Diagnostic Code 5276 the condition must be "severe" for the 30 percent rating to be warranted.  In this case, the Board finds that a higher rating is not warranted under DC 5276 as the record contains no assessments of severe pes planus or severe foot disability.  The medical records consistently report that the Veteran's pes planus is, at most, mild in severity; and the Veteran is consistently able to walk unassisted with a normal gait and normal balance.  

Also, the only one of the criteria for the higher rating that is consistently and clearly met is the callosities criteria.  The two VA examinations which specifically addressed whether there was swelling of the feet found no swelling.  See VA examinations in 2004 and 2008.  

The VA treatment records and examinations did not identify any pronation or abduction deformity.  A February 2003 VA examination found station was normal; the heel cord was in the center without deformity when lying down; and the plantar arches were well-maintained.  The Veteran stood with a normal longitudinal arch in both feet during a July 2004 VA examination.  

While the Veteran reported pain, the preponderance of the evidence is against a finding that there was accentuated pain on manipulation and use.  The 2003 examiner noted that during exacerbations he did not believe the resulting range of motion would be significantly different from normal periods and that the impact of pain in the feet was "very minimal" on the Veteran's activities of daily life.  The May 2008 VA examination report noted no painful motion of either foot and that there was no pain with manipulation of the Achilles tendon.  Range of motion also did not change after repetition.  For these reasons also, a higher rating is not warranted with consideration of the DeLuca case.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected foot disability more closely resembles the criteria for the 30 percent rating under Diagnostic Code 5276.  As such, even if not all criteria under Diagnostic Code 5276 need to be met in order to obtain a higher rating, a higher rating is not warranted in this case.

As 10 percent rating is the highest available rating under DC 5279 (anterior metatarsalgia), 5281 (hallux rigidus), and 5282 (hammer toe), further consideration under those rating codes would be of no benefit to the Veteran.  Also, DC 5278 (claw foot), and DC 5283 (malunion of the tarsal or metatarsal bones) are not for consideration, as there is no evidence that the Veteran suffers from these conditions.  Consequently, the Veteran's claim for an increased rating must be denied.  

After consideration of the evidence, the Board finds that a rating in excess of 10 is not warranted for any part of the appellate period.  The Board finds that the Veteran's symptomatology has been relatively stable throughout the appeal period. Therefore, assigning staged ratings for the Veteran's bilateral foot disability is not warranted.  This is so even though VA treatment records indicated that inserts helped with the foot pain, as the evidence throughout the appeal period reflected no more than moderate foot problems at any time during the appeal.  For example, a February 2003 VA examination report, prior to the November 2003 date when he was prescribed inserts, found that the foot pain had a "very minimal" impact on the Veteran's ability to maintain his activities of daily living.  Likewise, a September 2004 VA treatment record, while noting that the Veteran's orthotics had given him some relief, found that his objective findings were "unchanged from the November 2003 Podiatry Clinic note."

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. I n this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's bilateral foot disability is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his feet that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his bilateral foot disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A rating in excess of 10 percent for a bilateral foot disorder is denied.  


REMAND

The Court directed in its November 2010 memorandum decision that the Veteran's claim of service connection for circulatory problems must be remanded as it is inextricably intertwined with the as yet unadjudicated claim of service connection for diabetes.  The Court noted that a November 2003 VA examination report found that it was "far more likely than not that the present symptoms, as related to peripheral vascular disease, are secondary to [the appellant's] diabetes."  Thus, the issue of entitlement to service connection for circulatory problems is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

After the claim of service connection for diabetes has been adjudicated, readjudicate the Veteran's claim of service connection for circulatory problems.  If service connection is granted for diabetes mellitus, the readjudication must consider whether the circulatory problems are secondary to diabetes mellitus.  If the circulatory problems claim sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


